                                 Case 5:20-cv-01136-R Document 1-7 Filed 11/10/20 Page 1 of 3



The information on this page is NOT an official record. Do not rely on the correctness or completeness of this information.
Verify all information with the official record keeper. The information contained in this report is provided in compliance with the
Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act, as well as other applicable state
and federal laws.

                IN THE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY, OKLAHOMA

                                                                                         No. CJ-2020-2227
                                                                                         (Civil relief more than $10,000: BREACH OF
  Amy Gustafson,
                                                                                         AGREEMENT - CONTRACT)
         Plaintiff,
  v.
                                                                                         Filed: 05/14/2020
  Allstate Vehicle And Property Insurance Company,
         Defendant.

                                                                                         Judge: Andrews, Don


 PARTIES
Allstate Vehicle And Property Insurance Company, Defendant
Gustafson, Amy, Plaintiff



 ATTORNEYS
 Attorney                                                                                Represented Parties
 Housel, Zachary K (Bar #32802)                                                          Gustafson, Amy
 204 NORTH ROBINSON AVENUE, 21ST FLOOR
 OKLAHOMA CITY, OK 73102


 Smiling, A Mark (Bar #10682)                                                            Allstate Vehicle And Property Insurance Company,
 9175 SOUTH YALE AVENUE
 TULSA, OK 74137



 EVENTS
 None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.




                                                                                                                           EXHIBIT 7
                                                                                                                                            /
Issue # 1.       Issue:Case  5:20-cv-01136-R
                        BREACH               Document
                                  OF AGREEMENT         1-7 (CONTRACT)
                                               - CONTRACT    Filed 11/10/20 Page 2 of 3
                 Filed By: Gustafson, Amy
                 Filed Date: 05/14/2020

                 Party Name             Disposition Information
                                        Pending.


DOCKET
Date         Code         Description                                                 Count Party Amount

05-14-2020 TEXT           CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.                  1

05-14-2020 CONTRACT       BREACH OF AGREEMENT - CONTRACT

05-14-2020 DMFE           DISPUTE MEDIATION FEE                                                    $ 7.00

05-14-2020 PFE1           PETITION                                                               $ 163.00

05-14-2020 PFE7           LAW LIBRARY FEE                                                          $ 6.00

05-14-2020 OCISR          OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND                        $ 25.00

05-14-2020 OCJC           OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS REVOLVING                        $ 1.55
                          FUND

05-14-2020 OCASA          OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES                               $ 5.00

05-14-2020 SSFCHSCPC      SHERIFF'S SERVICE FEE FOR COURTHOUSE SECURITY PER                       $ 10.00
                          BOARD OF COUNTY COMMISSIONER

05-14-2020 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON COURTHOUSE                                 $ 1.00
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

05-14-2020 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55 COLLECTION                          $ 0.16

05-14-2020 SJFIS          STATE JUDICIAL REVOLVING FUND - INTERPRETER AND                          $ 0.45
                          TRANSLATOR SERVICES

05-14-2020 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON $1.55                                   $ 0.23
                      COLLECTIONS

05-14-2020 DCADMIN05      DISTRICT COURT ADMINISTRATIVE FEE ON $5 COLLECTIONS                      $ 0.75

05-14-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON COURTHOUSE                              $ 1.50
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

05-14-2020 CCRMPF         COURT CLERK'S RECORDS MANAGEMENT AND PRESERVATION                       $ 10.00
                          FEE

05-14-2020 CCADMIN04      COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS                            $ 0.50

05-14-2020 LTF            LENGTHY TRIAL FUND                                                      $ 10.00

05-14-2020 P              PETITION
                          Document Available (#1046576594)    TIFF   PDF

05-14-2020 TEXT           OCIS HAS AUTOMATICALLY ASSIGNED JUDGE ANDREWS, DON
                          TO THIS CASE.
                                                                                                     /
Date       Code    Case Description
                        5:20-cv-01136-R Document 1-7 Filed 11/10/20 Page 3 of 3Count Party Amount

05-14-2020 ACCOUNT     RECEIPT # 2020-4808866 ON 05/14/2020.
                       PAYOR: MARK "ADAM" ENGEL TOTAL AMOUNT PAID: $ 242.14.
                       LINE ITEMS:
                       CJ-2020-2227: $163.00 ON AC01 CLERK FEES.
                       CJ-2020-2227: $6.00 ON AC23 LAW LIBRARY FEE CIVIL AND
                       CRIMINAL.
                       CJ-2020-2227: $1.66 ON AC31 COURT CLERK REVOLVING FUND.
                       CJ-2020-2227: $5.00 ON AC58 OKLAHOMA COURT APPOINTED
                       SPECIAL ADVOCATES.
                       CJ-2020-2227: $1.55 ON AC59 COUNCIL ON JUDICIAL
                       COMPLAINTS REVOLVING FUND.
                       CJ-2020-2227: $7.00 ON AC64 DISPUTE MEDIATION FEES CIVIL
                       ONLY.
                       CJ-2020-2227: $0.45 ON AC65 STATE JUDICIAL REVOLVING
                       FUND, INTERPRETER SVCS.
                       CJ-2020-2227: $2.48 ON AC67 DISTRICT COURT REVOLVING
                       FUND.
                       CJ-2020-2227: $25.00 ON AC79 OCIS REVOLVING FUND.
                       CJ-2020-2227: $10.00 ON AC81 LENGTHY TRIAL FUND.
                       CJ-2020-2227: $10.00 ON AC88 SHERIFF’S SERVICE FEE FOR
                       COURT HOUSE SECURITY.
                       CJ-2020-2227: $10.00 ON AC89 COURT CLERK'S RECORDS
                       MANAGEMENT AND PRESERVATION FEE.

10-01-2020 SMF         SUMMONS FEE                                                         $ 10.00

10-01-2020 EAA         ENTRY OF APPEARANCE
                       Document Available (#1047591832)   TIFF   PDF

10-01-2020 ACCOUNT     RECEIPT # 2020-4880621 ON 10/01/2020.
                       PAYOR: FULMER GROUP PLLC TOTAL AMOUNT PAID: $ 10.00.
                       LINE ITEMS:
                       CJ-2020-2227: $10.00 ON AC01 CLERK FEES.

10-19-2020 RET         RETURN OF SERVICE BY MAIL 10/13/20 TO ALLSTATE VEHICLE
                       AND PROPERTY INSURANCE COMPANY BY CERT MAIL
                       Document Available (#1047705498) TIFF  PDF

10-22-2020 EAA         ENTRY OF APPEARANCE BY ATTORNEY JIM BUXTON FOR
                       PLAINTIFF AMY GUSTAFSON
                       Document Available (#1047705806) TIFF PDF

11-02-2020 A           ANSWER
                       Document Available (#1048014953)   TIFF   PDF

11-03-2020 SPAPP       SPECIAL APPEARANCE AND RESERVING ADDITIONAL TIME TO
                       FURTHER PLEAD OR ANSWER
                       Document Available (#1048100745) TIFF PDF




                                                                                              /
